DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
Claims 1, 4, 6-8, 11, 12, 15, 17-19, and 46-50 are pending 
Claims 46-50 are withdrawn from examination as being drawn to a nonelected species. 
Claims 1, 4, 6-8, 11, 12, 15, 17-19 are under consideration in the instant office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/07/2020 and 08/13/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application claims benefit of U.S. Provisional Application No. 61/326,609 filed on 04/21/2010, PCT Application No. PCT/US2011/031846 and U.S. Application No. 15/042,906 filed on 02/12/2016. 

Election/Restrictions
Applicant's election with traverse of Group I and AM-1 in the reply filed on 08/13/2021 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome to perform a .  This is not found persuasive because the inventions require a different field of search.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 6-8, 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mickle (US 2009/0192093) in view of Jenkins (US 2007/0123468).
Mickle teaches a dipeptide amphetamine prodrug of the following structure:

    PNG
    media_image1.png
    111
    278
    media_image1.png
    Greyscale

wherein R1 and R2 are independently amino acid side-chains (Figure 1) and compositions comprising such compounds at therapeutically effective doses for the treatment of disorders such as ADHD (see abstract; paragraph 0002).  Mickle teaches that R1 and R2 of the dipeptide amphetamine prodrug can be L-lysine or arginine (paragraphs 0105, 107, 108, see full document, specifically areas cited).  Mickle teaches such amphetamines are biologically available by oral administration, but have decreased pharmacological activity when administered intravenously or intranasally (see abstract).
Mickle does not teach an amphetamine prodrug of formula AM-(I) of the following structure:

    PNG
    media_image2.png
    140
    279
    media_image2.png
    Greyscale

wherein R1 is a substituted alkyl such as an arginine side chain and R2 is a substituted acyl, or wherein R2 is acetyl instead of lysine.
However, Jenkins is drawn towards prodrugs comprising active agents such as amphetamines, which can be orally administered (paragraph 0006-0007, 0079).  Jenkins teaches a prodrug wherein R2 can be an acyl such as acetyl (paragraphs 0008, 0021, 0025, 0052, 0106).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate an amphetamine prodrug of formula AM-(I) wherein R1 is an arginine side chain and R2 is an acylated L-lysine side chain, as suggested by Mickle, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since it is prima facie obvious to define R1 as an L-lysine or arginine side chain and R2 as an acylated L-lysine side chain, as Mickle teaches such groups as preferred chemical moieties for the amphetamine prodrug (paragraph 0105, see full document specifically areas cited), with a reasonable expectation of success absent evidence of criticality of the particular formulation.
One of ordinary skill in the art at the time the invention was made would have been motivated to treat a patient by administering a composition comprising a compound of formula AM-5 wherein R2 is acetyl, as suggested by Jenkins, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since it is prima facie obvious to substitute R2 with an acetyl group, as Jenkins teaches that an acetyl group could serve as a protecting group for the terminal nitrogen (paragraph 0073), with a reasonable expectation of success absent evidence of criticality of the particular formulation.

Claims 12, 15, and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mickle (US 2009/0192093) and Jenkins (US 2007/0123468) as applied to claims 36 and 87-94 above and further in view of Patel (US 2003/0180352).
The teachings of Mickle and Jenkins are presented above.  Mickle further teaches compositions further comprising a carrier (paragraph 0129).
Mickle and Jenkins do not teach a composition further comprising a GI enzyme inhibitor, such as a trypsin inhibitor.
Patel is drawn towards the improved delivery of pharmaceutical active ingredients (paragraph 0003).  Patel teaches a composition that can comprise an amphetamine prodrug with a GI enzyme inhibitor such as human pancreatic trypsin inhibitor (paragraphs 0051-0052, 0099, 0262, 0263, 0267).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat a patient by administering a composition comprising an amphetamine prodrug of formula AM-(I) or AM-(II), and a GI enzyme inhibitor such as a trypsin inhibitor, as suggested by Patel, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since it would have been prima facie obvious to incorporate a GI enzyme inhibitor such as a trypsin inhibitor into a composition containing an amphetamine prodrug, as Patel teaches incorporation of such an inhibitor alleviates degradation, with a reasonable expectation of success absent evidence of criticality of the particular combination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6-8, 11, 12, 15, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,179,355.

U.S. Patent No. 11,179,355 teaches a method for controlled release of amphetamine comprising orally administering a compound of formula AM-1, AM-2, or AM-5 (claim 1).
U.S. Patent No. 11,179,355 does not explicitly teach formula AM-(I).
It would have been obvious to one of ordinary skill in the art to formulate a compound of formula AM-(I) since U.S. Patent No. 11,179,355 teaches an overlapping genus of amphetamine conjugates, with a reasonable expectation of success absent evidence of criticality of the particular formulation.

Conclusion
Claims 1, 4, 6-8, 11, 12, 15, 17-19 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ANDREW P LEE/Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629